— Order, Family Court, New York County (Rhoda J. Cohen, J.), entered on or about March 10, 2008, which denied petitioner’s objection to an earlier Support Magistrate’s order denying her second motion to amend the caption on an order of filiation, unanimously reversed, on the law, without costs, the objection sustained and the caption amended to include respondent’s alias of GuerrandHermes.
The court should not have denied the motion for petitioner’s failure to file timely objections to the Support Magistrate’s order. The time to file such objections begins to run on service of that order with notice of entry (Matter of Commissioner of Social Servs. v Dietrich, 208 AD2d 474 [1994]), which concededly never took place. Moreover, given that respondent stated his name as Guerrand-Hermes on his tax returns and his passport, and the child may have an interest in various trusts or other assets relating to the Hermes family, the court should have conformed respondent’s name on the order of filiation to match that of the child (see Matter of J.O.T., 120 Misc 2d 817 [1983]). Concur — Gonzalez, P.J., Andrias, Catterson, Acosta and Abdus-Salaam, JJ.